INDEMNIFICATION AGREEMENT
 
                This INDEMNIFICATION AGREEMENT, dated as of the 8th day of May
2006 is made by and between WINNER MEDICAL GROUP INC., a Nevada corporation (the
"Company"), and Larry Goldman, CPA, an officer or director of the Company (the
“Indemnitee”).
 
RECITALS
 
                A.                The Company and the Indemnitee recognize that
the present state of the law is too uncertain to provide the Company's officers
and directors with adequate and reliable advance knowledge or guidance with
respect to the legal risks and potential liabilities to which they may become
personally exposed as a result of performing their duties for the Company;
 
                B.                The Company and the Indemnitee are aware of
the substantial growth in the number of lawsuits filed against corporate
officers and directors in connection with their activities in such capacities
and by reason of their status as such;
 
                C.                The Company and the Indemnitee recognize that
the cost of defending against such lawsuits, whether or not meritorious, is
typically beyond the financial resources of most officers and directors of the
Company;
 
                D.                The Company and the Indemnitee recognize that
the legal risks and potential liabilities, and the threat thereof, associated
with proceedings filed against the officers and directors of the Company bear no
reasonable relationship to the amount of compensation received by the Company's
officers and directors;
 
                E.                The Company, after reasonable investigation
prior to the date hereof, has determined that the liability insurance coverage
available to the Company as of the date hereof is inadequate, unreasonably
expensive or both.  The Company believes, therefore, that the interest of the
Company and its current and future shareholders would be best served by a
combination of (i) such insurance as the Company may obtain pursuant to the
Company's obligations hereunder and (ii) a contract with its officers and
directors, including the Indemnitee, to indemnify them to the fullest extent
permitted by law (as in effect on the date hereof, or, to the extent any
amendment may expand such permitted indemnification, as hereafter in effect)
against personal liability for actions taken in the performance of their duties
to the Company;
 

                F.                Section 78.7502 of the Nevada Revised Statutes
empowers Nevada corporations to indemnify their officers and directors and
further states that the indemnification provided by Section 78.7502 shall not be
deemed exclusive of any other rights to which those seeking indemnification may
be entitled under the articles of incorporation or any bylaw, agreement, vote of
shareholders or disinterested directors or otherwise, both as to action in an
official capacity and as to action in another capacity while holding such
office; thus, Section 78.7502 does not by itself limit the extent to which the
Company may indemnify persons serving as its officers and directors;

                G.                The Company's Articles of Incorporation and
Bylaws authorize the indemnification of the officers and directors of the
Company in excess of that expressly permitted by Section 78.7502;

 

--------------------------------------------------------------------------------


 
                H.                The Board of Directors of the Company has
concluded that, to retain and attract talented and experienced individuals to
serve as officers and directors of the Company and to encourage such individuals
to take the business risks necessary for the success of the Company, it is
necessary for the Company to contractually indemnify its officers and directors,
and to assume for itself liability for expenses and damages in connection with
claims against such officers and directors in connection with their service to
the Company, and has further concluded that the failure to provide such
contractual indemnification could result in great harm to the Company and its
shareholders;
 
                I.                The Company desires and has requested the
Indemnitee to serve or continue to serve as a director or officer of the
Company, free from undue concern for the risks and potential liabilities
associated with such services to the Company; and
 
                J.                The Indemnitee is willing to serve, or
continue to serve, the Company, provided, and on the expressed condition, that
he is furnished with the indemnification provided for herein.
 
AGREEMENT
 
                NOW, THEREFORE, the Company and Indemnitee agree as follows:
 
                1.                DEFINITIONS.
 
                                (a)                “EXPENSES” means, for the
purposes of this Agreement, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, any fees and disbursements of
Indemnitee's counsel, accountants and other experts and other out-of-pocket
costs) actually and reasonably incurred by the Indemnitee in connection with the
investigation, preparation, defense or appeal of a Proceeding; provided,
however, that Expenses shall not include judgments, fines, penalties or amounts
paid in settlement of a Proceeding.
 
                                (b)                “PROCEEDING” means, for the
purposes of this Agreement, any threatened, pending or completed  action or 
proceeding,  whether  civil, criminal, administrative or investigative
(including an action brought by or in the right of the Company) in which
Indemnitee may be or may have been involved as a party or otherwise, by reason
of the fact that Indemnitee is or was a director or officer of the Company, by
reason of any action taken by him or of any inaction on his part while acting as
such director or officer or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, employee or agent of another
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise, or was a director or officer of the foreign or domestic corporation
which was a predecessor corporation to the Company or of another enterprise at
the request of such predecessor corporation, whether or not he is serving in
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.
                2.                AGREEMENT TO SERVE.
 
                Indemnitee agrees to serve or continue to serve as a director or
officer of the Company to the best of his abilities at the will of the Company
or under separate contract, if such contract exists, for so long as Indemnitee
is duly elected or appointed and qualified or until such time as he tenders his
resignation in writing.  Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.
 

--------------------------------------------------------------------------------


 
                3.                INDEMNIFICATION.
 
                                (a)                THIRD PARTY PROCEEDINGS.  The
Company shall indemnify Indemnitee against Expenses, judgments, fines, penalties
or amounts paid in settlement (if the settlement is approved in advance by the
Company) actually and reasonably incurred by Indemnitee in connection with a
Proceeding (other than a Proceeding by or in the right of the Company) if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe Indemnitee's conduct
was unlawful.  The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of NOLO CONTENDERE or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in the best interests of the
Company, or, with respect to any criminal Proceeding, had no reasonable cause to
believe that Indemnitee's conduct was unlawful.
 
                                (b)                PROCEEDINGS BY OR IN THE
RIGHT OF THE COMPANY.  To the fullest extent permitted by law, the Company shall
indemnify Indemnitee against Expenses and amounts paid in settlement, actually
and reasonably incurred by Indemnitee in connection with a Proceeding by or in
the right of the Company to procure a judgment in its favor if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the Company and its shareholders.  Notwithstanding the foregoing,
no indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged liable to the Company in the
performance of Indemnitee's duty to the Company and its shareholders unless and
only to the extent that the court in which such action or proceeding is or was
pending shall determine upon application that, in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for
expenses and then only to the extent that the court shall determine.
 
                                (c)                SCOPE.  Notwithstanding any
other provision of this Agreement but subject to SECTION 14(b), the Company
shall indemnify the Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by
other provisions of this Agreement, the Company's Articles of Incorporation, the
Company's Bylaws or by statute.
 
                4.                LIMITATIONS ON INDEMNIFICATION.
 
                Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
                                (a)                EXCLUDED ACTS.  To indemnify
Indemnitee for any acts or omissions or transactions from which a director may
not be relieved of liability under applicable law;
 

--------------------------------------------------------------------------------


 
                                (b)                EXCLUDED INDEMNIFICATION
PAYMENTS.  To indemnify or advance Expenses in violation of any prohibition or
limitation on indemnification under the statutes, regulations or rules
promulgated by any state or federal regulatory agency having jurisdiction over
the Company.
 
                                (c)                CLAIMS INITIATED BY
INDEMNITEE.  To indemnify or advance Expenses to Indemnitee with respect to
Proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to proceedings brought to establish or
enforce a right to indemnification under this Agreement or any other statute or
law or otherwise as required under Section 78.7502 of the Nevada Revised
Statutes, but such indemnification or advancement of Expenses may be provided by
the Company in specific cases if the Board of Directors has approved the
initiation or bringing of such suit;
 
                                (d)                LACK OF GOOD FAITH.  To
indemnify Indemnitee for any Expenses incurred by the Indemnitee with respect to
any proceeding instituted by Indemnitee to enforce or  interpret this Agreement,
if a court of competent jurisdiction determines that each of the material
assertions made by the Indemnitee in such proceeding was not made in good faith
or was frivolous;
 
                                (e)                INSURED CLAIMS.  To indemnify
Indemnitee for Expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) which have been paid directly to or on behalf of Indemnitee
by an insurance carrier under a policy of directors' and officers' liability
insurance maintained by the Company or any other policy of insurance maintained
by the Company or Indemnitee;
 
                                (f)                CLAIMS UNDER SECTION 16(b). 
To indemnify Indemnitee for Expenses and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute.
 
                5.                DETERMINATION OF RIGHT TO INDEMNIFICATION.
 
                Upon receipt of a written claim addressed to the Board of
Directors for indemnification pursuant to SECTION 3, the Company shall determine
by any of the methods set forth in Section 78.751 of the Nevada Revised Statutes
whether Indemnitee has met the applicable standards of conduct which makes it
permissible under applicable law to indemnify Indemnitee.  If a claim under
SECTION 3 is not paid in full by the Company within ninety (90) days after such
written claim has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, unless such action is dismissed by the court as frivolous or brought
in bad faith, the Indemnitee shall be entitled to be paid also the expense of
prosecuting such claim.  The court in which such action is brought shall
determine whether Indemnitee or the Company shall have the burden of proof
concerning whether Indemnitee has or has not met the applicable standard of
conduct.
 

--------------------------------------------------------------------------------


 
                6.                ADVANCEMENT AND REPAYMENT OF EXPENSES.
 
                Subject to SECTION 4 hereof, the Expenses incurred by Indemnitee
in defending and investigating any Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding within 30 days after
receiving from Indemnitee the copies of invoices presented to Indemnitee for
such Expenses, if Indemnitee shall provide an undertaking to the Company to
repay such amount to the extent it is ultimately determined that Indemnitee is
not entitled to indemnification.  In determining whether or not to make an
advance hereunder, the ability of Indemnitee to repay shall not be a factor. 
Notwithstanding the foregoing, in a proceeding brought by the Company directly,
in its own right (as distinguished from an action bought derivatively or by any
receiver or trustee), the Company shall not be required to make the advances
called for hereby if the Board of Directors determines, in its sole discretion,
that it does not appear that Indemnitee has met the standards of conduct which
make it permissible under Applicable law to indemnify Indemnitee and the
advancement of Expenses would not be in the best interests of the Company and
its shareholders.
 
                7.                PARTIAL INDEMNIFICATION.
 
                If the Indemnitee is entitled under any provision of this
Agreement to indemnification or advancement by the Company of some or a portion
of any Expenses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, penalties, and amounts paid in settlement)
incurred by him in the investigation, defense, settlement or appeal of a
Proceeding, but is not entitled to indemnification or advancement of the total
amount thereof, the Company shall nevertheless indemnify or pay advancements to
the Indemnitee for the portion of such Expenses or liabilities to which the
Indemnitee is entitled.
 
                8.                NOTICE TO COMPANY BY INDEMNITEE.
 
                Indemnitee shall notify the Company in writing of any matter
with respect to which Indemnitee intends to seek indemnification hereunder as
soon as reasonably practicable following the receipt by Indemnitee of written
notice thereof; provided, however, that any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of his rights hereunder.  The
written notification to the Company shall be addressed to the Board of Directors
and shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding and be accompanied by copies of any documents filed
with the court in which the Proceeding is pending.  In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee's power.
 
                9.                MAINTENANCE OF LIABILITY INSURANCE.
 
                                (a)                Subject to SECTION 4 hereof,
the Company hereby agrees that so long as Indemnitee shall continue to serve as
a director or officer of the Company and thereafter so long as Indemnitee shall
be subject to any possible Proceeding, the Company, subject to SECTION 9(B),
shall use reasonable commercial efforts to obtain and maintain in full force and
effect directors' and officers' liability insurance (“D&O Insurance”) which
provides Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company's directors, if Indemnitee is a director; or of
the Company's officers, if Indemnitee is not a director of the Company but is an
officer.
 

--------------------------------------------------------------------------------


 
                                (b)                Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance if the Company determines in good faith that such insurance is not
reasonably available, the premium costs for such insurance are disproportionate
to the amount of coverage provided, the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or the
Indemnitee is covered by similar insurance maintained by a subsidiary or parent
of the Company.
 
                                (c)                If, at the time of the
receipt of a notice of a claim pursuant to SECTION 8 hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
 
                10.                DEFENSE OF CLAIM.
 
                In the event that the Company shall be obligated under SECTION 6
hereof to pay the Expenses of any Proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Company, the Company will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ his counsel in any such Proceeding at
Indemnitee's expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, or (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company.
 
                11.                ATTORNEYS' FEES.
 
                In the event that Indemnitee or the Company institutes an action
to enforce or interpret any terms of this Agreement, the Company shall reimburse
Indemnitee for all of the Indemnitee's reasonable fees and expenses in bringing
and pursuing such action or defense, unless as part of such action or defense, a
court of competent jurisdiction determines that the material assertions made by
Indemnitee as a basis for such action or defense were not made in good faith or
were frivolous.
                12.                CONTINUATION OF OBLIGATIONS.
 
                All agreements and obligations of the Company contained herein
shall continue during the period the Indemnitee is a director or officer of the
Company, or is or was serving at the request of the Company as a director,
officer, fiduciary, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, and shall continue thereafter so long as the
Indemnitee shall be subject to any possible proceeding by reason of the fact
that Indemnitee served in any capacity referred to herein.
 

--------------------------------------------------------------------------------


 
                13.                SUCCESSORS AND ASSIGNS.
 
                This Agreement establishes contract rights that shall be binding
upon, and shall inure to the benefit of, the successors, assigns, heirs and
legal representatives of the parties hereto.
 
                14.                NON-EXCLUSIVITY.
 
                                (a)                The provisions for
indemnification and advancement of expenses set forth in this Agreement shall
not be deemed to be exclusive of any other rights that the Indemnitee may have
under any provision of law, the Company's Articles of Incorporation or Bylaws,
the vote of the Company's shareholders or disinterested directors, other
agreements or otherwise, both as to action in his official capacity and action
in another capacity while occupying his position as a director or officer of the
Company.
 
                                (b)                In the event of any changes,
after the date of this Agreement, in any applicable law, statute, or rule which
expand the right of a Nevada corporation to indemnify its officers and
directors, the Indemnitee's rights and the Company's obligations under this
Agreement shall be expanded to the full extent permitted by such changes.  In
the event of any changes in any applicable law, statute or rule, which narrow
the right of a Nevada corporation to indemnify a director or officer, such
changes, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties' rights and obligations hereunder.
 
                15.                EFFECTIVENESS OF AGREEMENT.
 
                To the extent that the indemnification permitted under the terms
of certain provisions of this Agreement exceeds the scope of the indemnification
provided for in the Nevada Revised Statutes, such provisions shall not be
effective unless and until the Company's Articles of Incorporation authorize
such additional rights of indemnification.  In all other respects, the balance
of this Agreement shall be effective as of the date set forth on the first page
and may apply to acts of omissions of Indemnitee which occurred prior to such
date if Indemnitee was an officer, director, employee or other agent of the
Company, or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, at the time such act or omission occurred.
 
                16.                SEVERABILITY.
 
                Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law.  The Company's inability,  pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this SECTION 16.  If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
 

--------------------------------------------------------------------------------


 
                17.  GOVERNING LAW.
 
                This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Nevada, without reference to its conflict of law
principals.  To the extent permitted by applicable law, the parties hereby waive
any provisions of law which render any provision of this Agreement unenforceable
in any respect.
 
                18.                NOTICE.
 
                All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date.  Addresses for notice to either party are as shown on
the signature page of this Agreement, or as subsequently modified by written
notice.
 
                19.                MUTUAL ACKNOWLEDGMENT.
 
                Both the Company and Indemnitee acknowledge that in certain
instances, federal law or applicable public policy may prohibit the Company from
indemnifying its directors and officers under this Agreement or otherwise. 
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the appropriate state or federal
regulatory agency to submit for approval any request for indemnification, and
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.
 
                20.                COUNTERPARTS.
 
                This Agreement may be executed in one or more counterparts, each
of which shall constitute an original.
                21.                AMENDMENT AND TERMINATION.
 
                No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------



 
                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year set forth above.
 

 
COMPANY:
 
WINNER MEDICAL GROUP INC.
 
 
     INDEMNITEE:  By:  /s/Jianquan Li          /s/ Larry Goldman    

--------------------------------------------------------------------------------

  Name: Jianquan Li
    Title: CEO and President
 
 
   

--------------------------------------------------------------------------------

Larry Goldman, CPA  
Address: Winner Industrial Park
Bulong Road, Longhua
Shenzhen City, 518109
People’s Republic of China
 
   
Address: 5 Victory Road
             Suffern, NY 10901 
  Fax: (86-755) 28134588     Fax:845-504-5419

  
 

--------------------------------------------------------------------------------

